Title: From Mary Smith Gray Otis to Abigail Smith Adams, 23 April 1802
From: Otis, Mary Smith Gray
To: Adams, Abigail Smith



Washington April 23d 1802

Indolence shall no longer prevent my acknowledging, the pleasure I felt (my dear Mrs. Adams) from your kind & affectionate letter which I received some time ago.
Your sentiments on the subject of friends are so congenial with my own, that I wish by every means in my power, to cherish with the warmest affection, the few that are spared to me.
The last respects were paid to our friend Mrs Stodart, the day after receiving you letter. I saw her about a fortnight before her death. She inquired with much anxiety after your health, & desired to be perticularly remembered to you.
It gives me great pleasure to hear that my Sister S—— has so surprisingly recovered from your account of her & Betsy’s the first of the winter. I was very apprehensive that I should never see her face any more; but I now anticipate the pleasure of seeing her & all my other friends, in six or eight weeks. It is not quite certain when Congress will adjourn, for you know, there are many who would spin out business till midsummer, rather than relinquish . There have been a number of ladies belonging to Congress here this winter, but I assure you, the Jews have but little dealings with the Samaritans.
We are pleased with the prospect of the Sun of federalism rising again in the east, and allso, that your Son is comeing forward in his political career.
Mrs Daltons & Mrs Cranch’s family’s are well the measles have been universial, but Mary has not taken them, for which I am sorry, as she is at a good age. Mrs Bayard is the only one in our house that has taken them, and she had them very favourably.
I regret the loss which Mr Johnson’s family have sustained, I am told they intend remaining in Fredrick.
Please to remember me to Mrs Cranch and Louisa. Mr O with Harriet & May join their best respects to you, & your Friend with / Your Affectionate
M: Otis